DETAILED ACTION

Requirement for unity of invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: Claims 16-27 and 29, drawn to a composition for feeding a ruminant comprising a core and a coating (product).
Group 2: Claim 28, drawn to a process for preparing a composition for feeding a ruminant (method of making the product).
Group 3: Claim 30, drawn to a method of supplementing a diet of a ruminant with a biologically active ingredient (method of using the product).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of a composition for feeding a ruminant comprising a core and a coating (product), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Smith et al. (US 2015/0157577 A1). 
Smith et al. discloses a composition comprising a core and a layer formed over said core, wherein said core comprises a bioactive (par. [0029]) such as vitamins, polyunsaturated fatty acids, amino acids, enzymes, prebiotics and probiotics (par. [0060]) and wherein said layer comprises a first polymer having a repeat unit of Formula I. The layer can further comprise at least one additional agent including saturated fats like soybean oil and fatty acids like stearic acid (par. [0053]). Smith et al. also provides a matrix composition comprising a plurality of bioactive agents embedded in a matrix comprising the first polymer (par. [0092]). In some embodiments, the matrix composition is coated by at least one layer as described above, a substantially hydrophobic or hydrophilic layer, or a combination thereof (par. [0101]). A hydrophobic layer contains a hydrophobic agent such as a wax, polymer, or fatty acid (par. [0102]). 
In prototypes 3 and 4, a methionine-containing composition comprises 25% coating, which consists of a mixture of hydrogenated soybean oil and stearic acid. Given the 2:1 ratio of said components in the mixture, the coating is estimated to contain ~67% hydrogenated soybean oil (reads on “a saturated fat” amounting to 70%-80% [Symbol font/0xB1]10%) and ~33% stearic acid (reads on “a fatty acid” amounting to 20%-30% [Symbol font/0xB1]10%) (par. [0191]). In prototypes 6 and 7, the methionine-containing composition also comprises 25% coating but the coating consists of 10% CaCO3 aside from the 2:1 mixture of hydrogenated soybean oil and stearic acid (par. [0195]). The coating therefore contains 60% hydrogenated soybean oil and 30% stearic acid. It should be noted that when there are two or more additional agents in the layer, Smith et al. teaches that each additional agent can be present in any ratio without limitation (par. [0057]). The technical feature is therefore not novel based on the disclosed composition comprising which is suitable for administration to ruminants (par. [0119]). Hence, Groups 1-3 lack unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651